           Case 3:18-cv-01865-RS Document 102 Filed 12/04/18 Page 1 of 4



     JOSEPH H. HUNT
 1   Assistant Attorney General
 2   BRETT A. SHUMATE
     Deputy Assistant Attorney General
 3   JOHN R. GRIFFITHS
     Director
 4   CARLOTTA P. WELLS
     Assistant Director
 5   MARTIN M. TOMLINSON
     KATE BAILEY
 6
     STEPHEN EHRLICH
 7   CAROL FEDERIGHI
     Trial Attorneys
 8   United States Department of Justice
     Civil Division, Federal Programs Branch
 9   P.O. Box 883
     Washington, DC 20044
10   Tel.: (202) 353-4556
11   Email: martin.m.tomlinson@usdoj.gov

12   Attorneys for Defendants

13

14
                                 UNITED STATES DISTRICT COURT
15
              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
16

17                                              Civil Action No. 3:18-cv-01865-RS
      STATE OF CALIFORNIA, et al.,
18
                                                DEFENDANTS’ OPPOSITION
19           Plaintiffs,                        TO   PLAINTIFFS’ EVIDENTIARY
                                                OBJECTION   TO   DEFENDANTS’
20           v.                                 REPLY IN SUPPORT OF THEIR
                                                MOTION FOR SUMMARY JUDGMENT
21    WILBUR L. ROSS, JR., et al.,
                                                Date:    December 7, 2018
22           Defendants.                        Time:    10:00 a.m.
23                                              Judge:   Honorable Richard Seeborg
                                                Dept.:   3
24

25

26

27

28
           Case 3:18-cv-01865-RS Document 102 Filed 12/04/18 Page 2 of 4




 1                                                   OPPOSITION

 2           Plaintiffs have filed an objection to Defendants’ reliance upon a portion of the trial testimony

 3   of Dr. John Abowd, Chief Scientist of the Census Bureau, in support of their summary judgment

 4   briefing. See ECF 97. That objection is misplaced. See Frazser v. Goodale, 342 F.3d 1032, 1036 (9th

 5   Cir. 2003) (holding that the court did not need to decide whether a diary was admissible because it

 6   “would be sufficient if the contents of the diary are admissible at trial, even if the diary itself may be

 7   inadmissible”). The Ninth Circuit has explained that, at summary judgment, “we do not focus on

 8   the admissibility of the evidence’s form. We instead focus on the admissibility of its contents.” Id.
 9   (citing Block v. City of Los Angeles, 253 F.3d 410, 418-19 (9th Cir. 2001); Fed. Deposit Ins. Corp. v. N.H.
10   Ins. Co., 953 F.2d 478, 485 (9th Cir. 1991)). There can be no dispute that Defendants could call Dr.
11   Abowd at a trial in this case—as they did during the trial in the Southern District of New York—and
12   elicit the testimony identified in Exhibit A of the Declaration in support of Defendants’ summary
13   judgment reply. Accordingly, because Dr. Abowd’s testimony is capable of being reduced to an
14   admissible form at any trial in this case, Plaintiffs’ objection to this testimony should be overruled.
15

16

17   Date: December 4, 2018                                    Respectfully submitted,
18                                                             JOSEPH H. HUNT
19                                                             Assistant Attorney General

20                                                             BRETT A. SHUMATE
                                                               Deputy Assistant Attorney General
21
                                                               JOHN R. GRIFFITHS
22                                                             Director, Federal Programs Branch
23
                                                               CARLOTTA P. WELLS
24                                                             Assistant Director

25                                                             /s/ Martin M. Tomlinson
                                                               MARTIN M. TOMLINSON
26                                                             KATE BAILEY
27   California v. Ross , No. 3:18-cv-1865-RS
     Defendants’ Opposition to Plaintiffs’ Evidentiary Objection
28   to Defendants’ Reply in Support of Their Motion for Summary Judgment

                                                        -1-
          Case 3:18-cv-01865-RS Document 102 Filed 12/04/18 Page 3 of 4



                                                      STEPHEN EHRLICH
 1                                                    CAROL FEDERIGHI
 2                                                    Trial Attorneys
                                                      United States Department of Justice
 3                                                    Civil Division, Federal Programs Branch
                                                      20 Massachusetts Ave., NW
 4                                                    Washington, DC 20530
                                                      Tel.: (202) 353-4556
 5                                                    Fax: (202) 616-8470
                                                      Email: martin.m.tomlinson@usdoj.gov
 6

 7                                                    Attorneys for Defendants

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   California v. Ross , No. 3:18-cv-1865-RS
     Defendants’ Opposition to Plaintiffs’ Evidentiary Objection
28   to Defendants’ Reply in Support of Their Motion for Summary Judgment

                                                -2-
           Case 3:18-cv-01865-RS Document 102 Filed 12/04/18 Page 4 of 4




 1                                      CERTIFICATE OF SERVICE

 2          I hereby certify that on the 4th day of December, 2018, I electronically transmitted the

 3   foregoing document to the Clerk of Court using the ECF System for filing.

 4

 5                                                               _/s/ Martin M. Tomlinson__

 6                                                               MARTIN M. TOMLINSON

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
